     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DUANE TURNBO,                             No. 2:20-cv-00264 KJM CKD (SS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability and disability insurance benefits under

20   Title II of the Social Security Act (“Act”). For the reasons discussed below, the court will

21   recommend that plaintiff’s motion for summary judgment be granted and the Commissioner’s

22   cross-motion for summary judgment be denied.

23   BACKGROUND

24          Plaintiff, born in 1971, is a Gulf War veteran whose jobs over a 20-year period included

25   hauling heavy equipment, running cranes, and driving trucks. His most recent job was at Home

26   Depot, but he stopped working in September 2014 due to stress, depression, and other issues.

27   Administrative Transcript (AT) 72, 82-83, 108, 589.

28
                                                       1
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 2 of 9


 1             Plaintiff filed an application for disability insurance benefits (DIB) 1 in January 2015,

 2   alleging disability beginning September 15, 2014. AT 319-320. Plaintiff alleged disability due

 3   to osteoarthritis of the knees, anxiety, depression, fibromyalgia, and cervical spondylosis. AT

 4   184. In a decision dated April 24, 2017, the ALJ found that plaintiff was not disabled. AT 158-

 5   171. The Appeals Council remanded the case back to the ALJ. AT 177-181.

 6              After a second hearing, the ALJ issued a decision on October 19, 2018, finding plaintiff

 7   not disabled from the alleged onset date, September 15, 2014, through the date last insured,

 8   September 30, 2017. 2 AT 36-48. The ALJ made the following findings (citations to 20 C.F.R.

 9
     1
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
10   Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to disabled
     persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in part, as
11
     an “inability to engage in any substantial gainful activity” due to “a medically determinable
12   physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A). A parallel
     five-step sequential evaluation governs eligibility for benefits under both programs. See 20
13   C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137,
     140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
14
                              Step one: Is the claimant engaging in substantial gainful
15                    activity? If so, the claimant is found not disabled. If not, proceed to
                      step two.
16
                             Step two: Does the claimant have a “severe” impairment? If
17                    so, proceed to step three. If not, then a finding of not disabled is
                      appropriate.
18
                             Step three: Does the claimant’s impairment or combination
19                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                      404, Subpt. P, App.1? If so, the claimant is automatically determined
20                    disabled. If not, proceed to step four.
21                          Step four: Is the claimant capable of performing his past
                      work? If so, the claimant is not disabled. If not, proceed to step five.
22
                             Step five: Does the claimant have the residual functional
23                    capacity to perform any other work? If so, the claimant is not
                      disabled. If not, the claimant is disabled.
24
     Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
25

26          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
27   burden if the sequential evaluation process proceeds to step five. Id.

28   2
         In his October 19, 2018 decision, the ALJ noted: “In its . . . remand order, the Appeals Council
                                                        2
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 3 of 9


 1   omitted):

 2                  1. The claimant last met the insured status requirements of the Social
                    Security Act on September 30, 2017.
 3
                    2. The claimant did not engage in substantial gainful activity during
 4                  the period from his alleged onset date of September 15, 2014 through
                    either his date last insured of September 30, 2017 or the date of this
 5                  new hearing decision.
 6                  3. Through the date last insured, and through the date of this new
                    hearing decision, the claimant had the following severe impairment:
 7                  post-traumatic stress disorder.
 8                  4. Through the date last insured, the claimant has not had an
                    impairment or combination of impairments that meets or medically
 9                  equals one of the listed impairments in 20 CFR Part 404, Subpart P,
                    Appendix 1.
10
                    5. After careful consideration of the entire record, the undersigned
11                  finds that, through the date last insured, and through the date of this
                    new hearing decision, the claimant had the residual functional
12                  capacity to perform a full range of work at all exertional levels but
                    with the following nonexertional limitations: the claimant cannot be
13                  expected to work as a member of a team; can have no interaction
                    with the public; and to the extent that interaction is required at all
14                  with coworkers and supervisors, such interaction must be limited to
                    no more than an occasional basis.
15
                    6. Through the date last insured, and through the date of this
16                  decision, the claimant was unable to perform any past relevant work.
17                  7. The claimant was born on XX/XX/1971 and was 46 years old,
                    which is defined as a younger individual age 18-49, on the date last
18                  insured.
19                  8. The claimant has at least a high-school education and is able to
                    communicate in English.
20
                    9. Transferability of job skills is not material to the determination of
21                  disability because using the Medical-Vocational Rules as a
                    framework supports a finding that the claimant is ‘not disabled,’
22                  whether or not the claimant has transferable job skills.
23
     directed the undersigned to consider whether the claimant is disabled . . . during the entire period
24   at issue, i.e., from the alleged onset date, September 15, 2014, through the later of the date last
     insured of September 30, 2017, or the date of the new hearing decision. The Appeal Council’s
25   decision did not explain why it requires me to consider whether the claimant is disabled through
26   the date of this new hearing decision.” AT 36 (emphasis in original).

27   The ALJ determined that, under the Act, plaintiff’s date last insured was September 30, 2017.
     “Thus, the claimant must establish disability on or before that date in order to be entitled to a
28   period of disability and disability insurance benefits.” AT 37.
                                                        3
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 4 of 9


 1                  10. Through the date last insured, and through the date of this new
                    hearing decision, considering the claimant’s age, education, work
 2                  experience, and residual functional capacity, there were jobs that
                    existed in significant numbers in the national economy that the
 3                  claimant could have performed.

 4                  11. The claimant was not under a disability, as defined in the Social
                    Security Act, at any time from September 15, 2014, the alleged onset
 5                  date, through either the date last insured of September 30, 2017 or
                    through the date of this new hearing decision.
 6

 7   AT 38-48.
 8          The ALJ relied on vocational expert (VE) testimony that plaintiff could perform the
 9   requirements of sedentary jobs such as hand packager, small parts assembly, and office helper,
10   factoring in a 50% erosion of the job numbers “due to the limitation on teamwork and to avoid
11   intense interpersonal contact, as well as contact with the public.” AT 47. “The undersigned
12   would also note that these job numbers are based on a more restrictive hypothetical than [the
13   RFC] to include a limitation to no more than sedentary work.” AT 47.
14   ISSUES PRESENTED
15          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not
16   disabled: (1) the ALJ erred in finding that plaintiff’s physical impairments were non-severe; (2)
17   the ALJ erred in evaluating plaintiff’s subjective symptom testimony; (3) the ALJ erred in
18   weighing the medical opinion evidence; and (4) the ALJ’s Step Five finding is not supported by
19   substantial evidence.
20   LEGAL STANDARDS
21          The court reviews the Commissioner’s decision to determine whether (1) it is based on
22   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record
23   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “The ALJ is
24   responsible for determining credibility, resolving conflicts in medical testimony, and resolving
25   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).
26   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one
27   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).
28
                                                       4
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 5 of 9


 1            The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 2   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 3   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 4   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

 5   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

 6   administrative findings, or if there is conflicting evidence supporting a finding of either disability

 7   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

 8   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

 9   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

10   ANALYSIS

11         A. Credibility

12         Plaintiff asserts that the ALJ improperly discounted his subjective statements about his

13   symptoms and their limiting effects.

14            The ALJ summarized plaintiff’s statements about his condition, made in hearing

15   testimony and elsewhere in the record, as follows:

16                    In claimant’s initial disability report, he alleged disability based on
                      PTSD, anxiety, and depression. 3 At this hearing, the claimant
17                    reiterated his complaints regarding these conditions. The claimant
                      testified that he does not do well with being around people,
18                    specifically with people walking behind him, looking at him in a way
                      he finds to be funny, or speaking to him. He also testified to having
19                    problems with doors that are behind him. He testified to anger issues
                      when driving a motor vehicle. He testified that he has not slept in a
20                    bed in ten years and that he sleeps on a couch due to a need to sleep
                      near a door. He testified that when he was working, he was able to
21                    do so because his job gave him a mission to do every day. He further
                      testified that he subsequently had problems with stress and snapped,
22                    and then did not leave his house for a year, around 2014.
23   AT 43-44.

24            The ALJ found that plaintiff’s “statements concerning the intensity, persistence, and

25   limiting effects of these symptoms are not entirely consistent with the medical evidence and other

26   evidence in the record for the reasons explained in this decision.” AT 44.

27

28   3
         Citing AT 361.
                                                         5
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 6 of 9


 1            The ALJ summarized the objective medical evidence beginning in October 2014,

 2   including plaintiff’s PTSD diagnosis and treatment with various medications. AT 44. The ALJ

 3   noted a VA doctor’s March 2015 report that plaintiff “experienced anxiety, fear of being in public

 4   places, nightmares, isolative behavior, and limited engagement outside his home,” resulting in a

 5   second PTSD diagnosis. AT 44, citing AT 701-705. Plaintiff’s mental health treatment

 6   continued through June 2017. AT 44.

 7            Next, the ALJ summarized the opinion evidence, including two State agency

 8   psychological consultants’ opinions, which the ALJ partially credited in formulating the RFC.

 9   AT 45. The ALJ summarized plaintiff’s GAF scores 4, which ranged from 40 to 50, but found

10   them of limited evidentiary value. AT 46. The ALJ noted the lay witness statements provided by

11   plaintiff’s mother, which “generally address the claimant’s non-severe physical impairments and

12   do not discuss his PTSD,” and gave these statements little weight. AT 46, citing AT 369-377,

13   414-421.

14            Turning back to plaintiff’s credibility, the ALJ concluded:

15                   In sum, the above [RFC] assessment is supported by the evidence of
                     record. . . . The claimant’s mental limitations derive from the
16                   claimant’s PTSD. However, while the claimant’s ability to work is
                     limited, the medical evidence of record does not support that he is
17                   limited to the extent alleged. The claimant’s subjective complaints
                     are not entirely consistent with the medical evidence and other
18                   evidence in the record, as discussed above.
19   AT 46.

20            The ALJ determines whether a disability applicant is credible, and the court defers to the

21   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,

22   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

23   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

24   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

25
     4
26     GAF is a scale reflecting the “psychological, social, and occupational functioning on a
     hypothetical continuum of mental health-illness.” Diagnostic and Statistical Manual of Mental
27   Disorders at 34 (4th ed. 2000) (“DSM IV-TR”). A GAF of 41-50 indicates serious symptoms
     (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment
28   in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
                                                          6
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 7 of 9


 1   supported by “a specific, cogent reason for the disbelief”). “Without affirmative evidence

 2   showing that the claimant is malingering, the Commissioner’s reasons for rejecting the claimant’s

 3   testimony must be clear and convincing.” Morgan v. Commissioner of Social Sec. Admin., 169

 4   F.3d 595, 599 (9th Cir. 1999).

 5            The Ninth Circuit recently clarified that, when discounting subjective testimony, an ALJ

 6   must provide “specific, clear, and convincing reasons for doing so.” Wade v. Saul, 850 F. App’x

 7   568, 569 (9th Cir. 2021) (emphasis in original), citing Lambert v. Saul, 980 F.3d 1266, 1277–78

 8   (9th Cir. 2020).

 9                    To be sure, we confirm our precedent does “not require ALJs to
                      perform a line-by-line exegesis of the claimant’s testimony....”
10                    Lambert, 980 F.3d at 1277. But the ALJ’s detailed overview of [the
                      claimant’s] medical history—coupled with a nonspecific boilerplate
11                    conclusion that her testimony was “not entirely consistent” with her
                      medical treatment—was not enough to satisfy the minimal
12                    requirements for assessing credibility. Id. at 1277–78; see Brown-
                      Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (“We cannot
13                    review whether the ALJ provided specific, clear, and convincing
                      reasons for rejecting [claimant’s symptom] testimony where, as here,
14                    the ALJ never identified which testimony she found not credible, and
                      never explained which evidence contradicted that testimony.”).
15                    Summarizing [the claimant’s] testimony about her limitations from
                      her mental impairments, and later mentioning that her symptoms
16                    improved with medication and treatment, does not provide clear and
                      convincing reasons to discredit that testimony. See Lambert, 980
17                    F.3d at 1278. This is reversible error. Id. (“Because the ALJ did not
                      provide enough ‘reasoning in order for us to meaningfully determine
18                    whether the ALJ’s conclusions were supported by substantial
                      evidence,’ we cannot treat the error as harmless.” (quoting Treichler
19                    v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir.
                      2014))).
20

21   Wade, 850 F. App’x at 569.
22            Similarly, here, the ALJ’s boilerplate assertion that plaintiff’s testimony was “not entirely
23   consistent” with his treatment history and the State agency medical opinions is not legally
24   sufficient to reject plaintiff’s testimony under the Lambert standard. The undersigned finds
25   reversible error on this basis. Plaintiff is entitled to summary judgment. 5
26   ////
27

28   5
         The undersigned does not reach the remaining claims.
                                                       7
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 8 of 9


 1   CONCLUSION

 2          With error established, the court has the discretion to remand or reverse and award

 3   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 4   under the “credit-as-true” rule for an award of benefits where:

 5                  (1) the record has been fully developed and further administrative
                        proceedings would serve no useful purpose; (2) the ALJ has
 6
                        failed to provide legally sufficient reasons for rejecting evidence,
 7                      whether claimant testimony or medical opinion; and (3) if the
                        improperly discredited evidence were credited as true, the ALJ
 8                      would be required to find the claimant disabled on remand.
 9

10   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

11   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

12   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

13   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

14   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

15   proceedings would serve no useful purpose, it may not remand with a direction to provide

16   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

17   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

18   proper approach is to remand the case to the agency.”).

19          Here, the record as a whole creates serious doubt as to whether the claimant was, in fact,

20   disabled during the relevant period. On remand, the ALJ is free to develop the record as needed,

21   including asking a vocational expert hypothetical questions about available jobs based on a

22   revised RFC. The court expresses no opinion regarding how the evidence should ultimately be

23   weighed, and any ambiguities or inconsistencies resolved, on remand. The court also does not

24   instruct the ALJ to credit any particular opinion or testimony. The ALJ may ultimately find

25   plaintiff disabled during the entirety of the relevant period; may find plaintiff eligible for some

26   type of closed period of disability benefits; or may find that plaintiff was never disabled during

27   the relevant period, provided that the ALJ’s determination complies with applicable legal

28   standards and is supported by the record as a whole.
                                                        8
     Case 2:20-cv-00264-KJM-CKD Document 22 Filed 07/30/21 Page 9 of 9


 1            For the foregoing reasons, IT IS HEREBY RECOMMENDED THAT:

 2            1. Plaintiff’s motion for summary judgment (ECF No. 18) be granted;

 3            2. The Commissioner’s cross-motion for summary judgment (ECF No. 19) be denied;

 4   and

 5            3. The matter be remanded for further administrative proceedings consistent with this

 6   order.

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

12   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

13   Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: July 30, 2021
                                                      _____________________________________
15
                                                      CAROLYN K. DELANEY
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20   2/turnbo0264.ssi.ckd_f&rs

21

22

23

24

25

26

27

28
                                                       9
